 


109 HR 5042 IH: To authorize a land conveyance at the former Department of Labor Job Corps Training Center, Jacksonville, Florida.
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5042 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Ms. Corrine Brown of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize a land conveyance at the former Department of Labor Job Corps Training Center, Jacksonville, Florida. 
 
 
1.Land Conveyance former Department of Labor Job Corps Training Center, Jacksonville, Florida 
(a)Conveyance authorizedNotwithstanding any other provision of law, including any other law which requires that property of the United States be used for a particular purpose, the Administrator of General Services shall convey for municipal government purposes, including economic development, the property described in subsection (c) to the City of Jacksonville, Florida. 
(b)Condition of conveyanceA conveyance of property authorized under section 1 shall be subject to the condition that— 
(1)the conveyance shall be by Quitclaim deed; 
(2)use of the property and facilities conveyed under that section is for economic development purposes; 
(3)the conveyance shall be with monetary consideration; and 
(4)the conveyance is subject to such other terms and conditions as the Administrator considers appropriate to protect the interests of the United States. 
(c)Additional termNo conveyance shall be made until the existing leasehold interest to said property entered into by the Department of Health and Human Services has expired or is terminated by mutual agreement. 
(d)Property describedThe property referred to in subsection (a) known as the Department of Labor Job Corps Training Center located in the State of Florida, Duval County, improved with 3 buildings which is legally described as follows: 
(1)All of Lot Three (3), except the Easterly Twelve (12) feet of the Westerly One Hundred Thirty-seven (137) feet thereof, all of Lot Four (4), the South Half (S-1/2) of lot Eleven (11), all of Lots Twelve (12), Thirteen (13), Fourteen (14), and Fifteen (15), all in Block Nine (9), of Springfield, according to plat thereof recorded in plat book 2, page 5, of the current public records of Duval County, Florida, together with the closed portion of that certain alley shown on said plat bounded on the North by the Southerly line of said Lot Twelve (12) and bounded on the South by the Northerly line of lots Thirteen (13), Fourteen (14), and Fifteen (15), all in said Block Nine (9), said the portion being that part of said alley which extends Westerly from Silver Street and lies between the Westerly line of said Lot Fifteen (15), as projected Northerly across said alley, and that certain closed alley in said block nine (9), shown on said plat lying between said Lots Three (3) and Twelve (12). 
(2)Containing 1.6 acres more or less. 
 
